Exhibit 10.8

 

 

 

SUPPLEMENT NO. 1 TO

AMENDED AND RESTATED

FIRST PREFERRED FLEET MORTGAGE

adding the United States flag vessel

G.P. FISHERMAN

given by

OMEGA PROTEIN, INC.

in favor of

WILMINGTON TRUST COMPANY,

not in its individual capacity,

but solely as Trustee of the

Omega Master Vessel Trust 2012

effective as of

March 21, 2012

 

 

 



--------------------------------------------------------------------------------

SYNOPSIS OF SUPPLEMENT NO. 1

Names and Official

Numbers of Vessels

Currently Subject to

Mortgage:

 

Name    Official No.

ATCHAFALAYA BAY

   539603

BEACHCOMBER

   288224

BULL DOG

   581304

CALCASIEU PASS

   651261

COTE BLANCHE BAY

   509347

DIAMOND REEF

   517603

FLEETON

   570668

FROSTY MORN

   276926

G.P. AMELIA

   943917

G.P. ANNA

   943908

G.P. CHAUVIN

   944035

GRAND ISLE

   541024

GUSSIE J. FLYNN

   563509

HELGE HOVLAND

   571186

ISLE DERNIERE

   618126

LANCASTER

   556177

LOUISIANA

   270596

MARSH ISLAND

   532142

MISSISSIPPI SOUND

   563685

RACHEL BURTON

   298819

RAPPAHANNOCK

   650997

SMITH ISLAND

   563942

SMUGGLER’S POINT

   651567

TERREBONNE BAY

   508200

TIDELANDS

   501955

Name and Official

Number of Vessel

Being added to

Mortgage with this

Supplement:

 

Name    Official No.

G.P. FISHERMAN

   650282

 

Type of Instrument:    Supplement No. 1 to Amended and Restated First Preferred
Fleet Mortgage



--------------------------------------------------------------------------------

Effective Date of Instrument:    March 21, 2012 Name of Shipowner:    OMEGA
PROTEIN, INC. Percentage of Vessels owned and mortgaged by Shipowner:    100%
Address of Shipowner:    2105 Citywest Blvd., Suite 500    Houston, Texas
77042-2838 Name of Mortgagee:    WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Trustee of the Omega Master Vessel Trust 2012 (100%)
Address of Mortgagee:    Rodney Square North    1100 North Market Street   
Wilmington, Delaware 19890-0001    Attention: Corporate Trust Administration
Total Amount of Mortgage:    $140,000,000.00 (exclusive of interest, fees,
expenses and performance of mortgage covenants)

 

Synopsis of Mortgage - ii



--------------------------------------------------------------------------------

SUPPLEMENT NO. 1 TO AMENDED AND RESTATED FIRST PREFERRED FLEET MORTGAGE

THIS SUPPLEMENT NO. 1 TO AMENDED AND RESTATED FIRST PREFERRED FLEET MORTGAGE
(this “Supplement”) effective as of March 21, 2012 is given by OMEGA PROTEIN,
INC., a Virginia corporation (the “Shipowner”) with offices at 2105 Citywest
Blvd., Suite 500, Houston, Texas 77042, in favor of WILMINGTON TRUST COMPANY,
not in its individual capacity, but solely as Trustee of the OMEGA MASTER VESSEL
TRUST 2012, a Delaware statutory trust (the “Mortgagee”) with offices at Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Trust Administration.

R E C I T A L S

A. The Shipowner is the sole legal and beneficial owner of the whole of each of
the following vessels:

 

Name    Official No.

ATCHAFALAYA BAY

   539603

BEACHCOMBER

   288224

BULL DOG

   581304

CALCASIEU PASS

   651261

COTE BLANCHE BAY

   509347

DIAMOND REEF

   517603

FLEETON

   570668

FROSTY MORN

   276926

G.P. AMELIA

   943917

G.P. ANNA

   943908

G.P. CHAUVIN

   944035

GRAND ISLE

   541024

GUSSIE J. FLYNN

   563509

HELGE HOVLAND

   571186

ISLE DERNIERE

   618126

LANCASTER

   556177

LOUISIANA

   270596

MARSH ISLAND

   532142

MISSISSIPPI SOUND

   563685

RACHEL BURTON

   298819

RAPPAHANNOCK

   650997

SMITH ISLAND

   563942

SMUGGLER’S POINT

   651567

TERREBONNE BAY

   508200

TIDELANDS

   501955

which are described as the “Vessels” in that certain Amended and Restated First
Preferred Fleet Mortgage effective as of the date hereof (the “Mortgage”),
executed by Shipowner in favor of Mortgagee and filed for record with the United
States Coast Guard National Vessel Documentation Center immediately prior to the
recordation of this Supplement under Batch No.             , Document ID
            , reference to which is hereby made for all purposes;



--------------------------------------------------------------------------------

B. The Shipowner is also the sole legal and beneficial owner of the whole of the
following vessel:

 

Name

   Official No.

G.P. FISHERMAN

   650282

duly documented in the name of the Shipowner under the laws and flag of the
United States of America (the “Additional Vessel”); and

C. As more fully described in the Mortgage, pursuant to that certain Loan
Agreement (as defined in the Mortgage), the Lenders have agreed to make
available to the Borrowers a revolving credit facility (which includes
sub-facilities for issuance of letters of credit and swingline loans) up to
$60,000,000.00 with an accordion feature that allows for the expansion of the
facility upon satisfaction of prescribed conditions up to an aggregate of
$70,000,000.00 and to enter into various interest rate, commodity, currency
hedging or swap transactions and provide certain treasury or cash management
services up to an aggregate amount of $70,000,000.00; and

D. The Shipowner, in order to secure the repayment of all amounts from time to
time due under the Loan Agreement and the other Loan Documents (as defined in
the Mortgage) and the performance and observance of and compliance with the
covenants, terms and conditions contained in the Loan Agreement, this Supplement
and the other Loan Documents, has duly authorized the execution and delivery of
this Supplement under and pursuant to the United States Ship Mortgage Act of
1920, as amended and recodified at 46 U.S.C. § 31301 et seq. (the “Ship Mortgage
Act”).

NOW THEREFORE, THIS SUPPLEMENT WITNESSETH (with defined terms used herein and
not otherwise defined having the respective meanings ascribed thereto in the
Loan Agreement and the rules of interpretation set forth in Section 1.02 thereof
applying hereto):

That in consideration of the premises and of the sums loaned and to be loaned as
above recited and for other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, and in order to secure the payment
when due of all amounts owed by the Loan Parties under the Loan Agreement and
the other Loan Documents in accordance with the terms thereof, and the payment
of all other sums as may hereafter become secured by the Mortgage, as
supplemented hereby, in accordance with the terms thereof and hereof, and to
secure the performance and observance by each Loan Party (as defined in the Loan
Agreement) of, and the compliance by each Loan Party with, all of the covenants,
terms and conditions contained in the Mortgage, as supplemented hereby, and in
the Loan Agreement and the other Loan Documents, the Shipowner by these presents
does hereby grant, convey, mortgage, pledge, assign, transfer, set over and
confirm the whole of the Additional Vessel unto the Mortgagee, its successors
and assigns, together with all of her engines, machinery, masts, bowsprits,
spars, rigging, nets, boats, anchors, chains, cables, tackle, apparel, fuel,
furniture, fittings and

 

2



--------------------------------------------------------------------------------

equipment and all other appurtenances to the Additional Vessel appertaining or
belonging, whether now owned or hereafter acquired, whether on board or not, all
fishing licenses and permits and all rights and benefits incident thereto, and
all additions, improvements and replacements hereafter made in or to the
Additional Vessel, or any part thereof, or in or to the equipment and
appurtenances aforesaid, all of which shall be deemed to be included in the term
“Additional Vessel” as used in this Supplement;

TO HAVE AND TO HOLD the same unto the Mortgagee, its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the payment of
amounts owed by the Loan Parties under the Loan Agreement and the other Loan
Documents and to secure the performance and observance by each Loan Party of,
and compliance by each Loan Party with, the covenants, terms and conditions in
the Mortgage, as supplemented hereby, and in the Loan Agreement and the other
Loan Documents contained, such payment and performance obligations being
described as the “Secured Obligations” in the Loan Agreement, subject to payment
of the Secured Obligations as described in the Mortgage.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses set forth in the Mortgage, as supplemented hereby.

ARTICLE I

COVENANTS OF THE SHIPOWNER

The Shipowner hereby covenants and agrees with the Mortgagee as follows:

Section 1.01. Corporate Covenants. The Shipowner was duly organized and is now
validly existing as a corporation in good standing under the laws of the
Commonwealth of Virginia; it is now and shall remain during the life of this
Supplement an “eligible owner” within the meaning of 46 U.S.C. § 12103(b), and
any and all successor statutes thereto, and any and all regulations promulgated
under any thereof, satisfying the ownership requirements of 46 U.S.C. § 12113(c)
and 46 C.F.R. § 356.3(e), and any and all successor statutes thereto, and any
and all regulations promulgated under any thereof, and qualified under
applicable law to engage in the U.S. Fisheries Trade; it is duly authorized to
mortgage the Additional Vessel; and all corporate actions necessary and required
by law for the execution and delivery of this Supplement have been duly and
effectively taken.

Section 1.02. Title. The Shipowner lawfully holds title to and is lawfully
possessed of the Additional Vessel free from any Lien whatsoever, or any
commitment to make the Additional Vessel available for charter or sale or use by
any Governmental Authority, other than the Lien of the Mortgage, as supplemented
hereby, and any other Permitted Liens. The Shipowner shall warrant and defend
the title to, and the lawful possession of, the Additional Vessel, and every
part thereof, for the benefit of the Mortgagee against the claims and demands of
all Persons whomsoever.

 

3



--------------------------------------------------------------------------------

Section 1.03. Incorporation of Mortgage. All of the covenants and agreements on
the part of the Mortgagor which are set forth in, and all the rights,
privileges, powers and immunities of the Mortgagee which are provided for in the
Mortgage, are incorporated herein and shall apply to the Vessels subjected to
the Lien of the Mortgage by the Mortgage or by this Supplement and otherwise,
with the same force and effect as though set forth at length in this Supplement.

Section 1.04. Definition of “Vessel”. The term “Vessel” as used in the Mortgage
and this Supplement shall include the Additional Vessel.

Section 1.05. Supplement to Mortgage. This Supplement is executed as and shall
constitute an instrument supplemental to the Mortgage, and shall be construed in
connection with and as part of the Mortgage.

Section 1.06. Ratification of Mortgage. Except as modified and expressly amended
by this Supplement and any other supplement, the Mortgage is in all respects
ratified and confirmed and all of the terms, provisions and conditions thereof
shall be and remain in full forth and effect, and are hereby ratified and
confirmed.

Section 1.07. Consent to Supplement. Mortgagee hereby consents to the terms of
this Supplement.

ARTICLE II

SUNDRY PROVISIONS

Section 2.01. Summary of Terms. The total amount of the direct or contingent
obligations that is or may be secured by the Mortgage, as supplemented hereby,
is $140,000,000.00 (exclusive of interest, costs, expenses and fees). Of this
amount, $70,000,000.00 is attributable to the obligations under the Loan
Agreement and $70,000,000.00 is attributable to the obligations under the
various Secured Hedge Agreement(s) and Secured Cash Management Agreement(s) (as
such terms are defined in the Loan Agreement), both of which constitute “Secured
Obligations” under and as is defined in the Loan Agreement. The date of maturity
of the Mortgage, as supplemented hereby, is the earliest to occur of
(a) March 21, 2017, (b) the date of termination of the entire Revolving Credit
Commitment by the Borrowers pursuant to the Loan Agreement, or (c) the date of
termination of the Revolving Credit Commitment pursuant to the Loan Agreement.
The discharge amount is the same as the total amount and there is no separate
discharge amount for each Vessel. It is not intended that the Mortgage, as
supplemented hereby, shall include property other than the Vessels, and it shall
not include property other than a “vessel” as used in Subsection (c)(2) of
Section 31322 of Title 46 United States Code, as amended. Notwithstanding the
foregoing, for property other than the Vessels, if any should be determined to
be covered by this Supplement, the discharge amount is one one-hundredth of one
percent (0.01%) of the total amount.

Section 2.02. Invalidity. If any one or more of the provisions of this
Supplement should at any time for any reason be declared invalid, void or
otherwise inoperative by a court of competent jurisdiction, such declaration or
decision shall not affect the validity of any other provision or provisions of
this Supplement or the validity of this Supplement as a whole.

 

4



--------------------------------------------------------------------------------

Section 2.03. Preferred Status of Mortgage. Notwithstanding anything contained
herein to the contrary, nothing herein shall waive the preferred status of the
Mortgage as supplemented hereby under the Ship Mortgage Act or under the
corresponding provisions of any act in any other jurisdiction in which it is
sought to be enforced and that, if any provision or portion of the Mortgage as
supplemented hereby shall be construed to waive its preferred status, then such
provision or portion to such extent shall be void and of no effect.

Section 2.04. Choice of Law. This Supplement shall be governed by, and construed
in accordance with, the federal maritime laws of the United States of America
and, to the extent such laws are inapplicable, by the laws of the State of
Texas, except the rules governing conflicts of law.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner and the Mortgagee have executed this
Supplement to be effective as of the day and year first above written.

 

SHIPOWNER: OMEGA PROTEIN, INC. By:    /s/ Andrew Johannesen   Andrew Johannesen
 

Vice President and

Chief Financial Officer

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on March 21, 2012, by Andrew
Johannesen, Vice President and Chief Financial Officer of Omega Protein, Inc., a
Virginia corporation, on behalf of said corporation.

 

/s/ Lisa Duffy Notary Public, State of Texas

 

Signature Page to Supplement No. 1 to Amended and Restated First Preferred Fleet
Mortgage



--------------------------------------------------------------------------------

MORTGAGEE: WILIMINGTON TRUST COMPANY, not in its individual capacity, but solely
as Trustee of the Omega Master Vessel Trust 2012 By:   /s/ Adam Vogelsong Name:
  Adam Vogelsong Title:   Senior Financial Services Officer

 

STATE OF DELAWARE    §    § COUNTY OF NEW CASTLE    §

This instrument was acknowledged before me on March 19, 2012, by Adam Vogelsong
, the Senior Financial Services Officer of Wilmington Trust Company, a Delaware
trust company, not in its individual capacity, but solely as Trustee of the
Omega Master Vessel Trust 2012, on behalf of said trust company.

 

/s/ Patrick. A Kanar Notary Public, State of Delaware

My commission expires: April 6, 2012

 

Signature Page to Supplement No. 1 to Amended and Restated First Preferred Fleet
Mortgage